                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



SHARON SMITH o/b/o TM,
               Plaintiff,                                          CIVIL ACTION

               v.

NANCY BERRYHILL,
Acting Commissioner of Social Security,                            No. 18-113
                   Defendant.

                                            ORDER

       AND NOW, this 14th day of March, 2019, upon consideration of Plaintiff Sharon

Smith's First Motion for Summary Judgment and Request for Review (Doc. No. 11), Defendant

Nancy Berryhill's Response (Doc. No. 13), and the administrative record, and after careful

consideration of Magistrate Judge Linda K. Caracappa's Report and Recommendation (Doc. No.

14), to which no objections were filed, it is ORDERED that:

       1. The Report and Recommendation (Doc. No. 14) is APPROVED and ADOPTED; 1

       2. Plaintiffs Request for Review (Doc. No. 11) is GRANTED and the matter is

           REMANDED to the Commissioner under sentence four of 42 U.S.C. § 405(g) for

           further proceedings consistent with Magistrate Judge Caracappa's Report and

           Recommendation (Doc. No. 14); and

       3. The Clerk of Court shall mark this case CLOSED for all purposes, including

           statistics.




        Pursuant to Local Rule of Civil Procedure 72.l(IV)(b) and 28 U.S.C. 636(b)(l), Acting
Commissioner Berryhill had fourteen (14) days to object to the Report and Recommendation. The
Report and Recommendation was issued on January 30, 2019, and Acting Commissioner Berryhill
has not objected to it.
